1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      EASTERN DISTRICT OF CALIFORNIA
10
                                ----oo0oo----
11

12   COUNTY OF STANISLAUS,            CIV. NO. 1:14-00666 WBS SMS
13                Plaintiff,
14        v.                          ORDER
15   TRAVELERS INDEMNITY COMPANY;
     and DOES 1 through 50,
16   inclusive,
17                 Defendant.
18
                                ----oo0oo----
19
                The court previously set this case for a bench trial
20
     regarding whether certain nonlegal invoices are defense costs,
21
     with the bench trial scheduled for January 15, 2019.1   (Docket
22
     No. 94.)   In advance of the January 15, 2019 bench trial, the
23
     court hereby sets a status conference for January 2, 2019 at 1:30
24

25        1    The court notes that it ordered the parties to set
26   forth any other issues they agreed should addressed at the bench
     trial, including whether any contamination was “sudden and
27   accidental” under the terms of plaintiff’s policy with defendant,
     but the parties had not reached any agreement as of June 2018.
28   (See Docket Nos. 94, 95.)
                                     1
1    p.m. in Courtroom 5.    By December 20, 2018, the parties shall

2    submit a joint status report setting forth the status of this

3    case, including the status of settlement negotiations, the status

4    of the underlying state court litigation, and any other issues

5    the parties think should be discussed.

6              The joint status report shall also set forth how the

7    parties agree the bench trial should proceed.       The court notes

8    that the parties previously discussed presentation of invoices in

9    “groups” during the bench trial.       Accordingly, the joint status

10   report shall set forth a list of each group of invoices, discuss

11   what each group consists of, and identify the invoices that

12   belong to each group.

13             By December 20, 2018, the parties shall also file

14   revised pretrial statements pursuant to Local Rule 281, including

15   revised witness and exhibit lists and proposed findings of fact

16   and conclusions of law for the bench trial on this phase of the

17   case.

18             IT IS SO ORDERED.

19   Dated:   December 7, 2018

20
21

22

23

24

25

26
27

28
                                        2
